Filed 5/16/13 P. v. Bracy CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H038469
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1199741)

         v.

DARICE LARMONT BRACY,

         Defendant and Appellant.



         Defendant Darice Larmont Bracy was declared incompetent to stand trial on
March 30, 2011, and on April 13, 2011, was committed to the Department of Mental
Health for a maximum of three years. On April 12, 2012, the District Attorney of Santa
Clara County filed a petition requesting court ordered involuntary medication. On
June 21, 2012, after a hearing on the petition, the court issued an order to administer
medication involuntarily to one incompetent to consent to medication and to render a
mentally disordered offender safe to others. (Pen. Code, § 1370, subd. (a)(2)(B)(ii).) A
timely notice of appeal ensued on June 21, 2012.
         On appeal, we appointed counsel to represent defendant in this court. Appointed
counsel filed an opening brief pursuant to People v. Wende (1979) 25 Cal.3d 436
(Wende) which states the case and the facts but raises no specific issues. Wende review is
only available in a first appeal of right from a criminal conviction. (People v. Serrano
(2012) 211 Cal.App.4th 496, 501 (Serrano); see also Conservatorship of Ben C. (2007)
40 Cal.4th 529, 543-544; People v. Taylor (2008) 160 Cal.App.4th 304.) Because
defendant’s appeal is from an order requiring involuntary medication, he is not entitled to
Wende review.
       Therefore, we will proceed with this appeal pursuant to the standards we
enunciated in Serrano.
       Pursuant to Serrano, on March 14, 2013 we notified defendant of his right to
submit written argument in his own behalf within 30 days. Thirty days have elapsed and
we have received nothing from defendant.
       The defendant having failed to raise any issue on appeal, we dismiss the appeal as
abandoned. (Serrano., supra, 211 Cal.App.4th at pp. 503-504.)
                                      DISPOSITION
       The appeal is dismissed as abandoned.



                                          _____________________________________
                                                     RUSHING, P.J.




WE CONCUR:




_________________________________
      PREMO, J.




_________________________________
      ELIA, J.


                                             2